JUDGMENT

PER CURIAM.
Prior Report: 984 F.2d 1239.
This cause came on to be heard on the record on appeal from the United States District Court for the District of Columbia and was argued by counsel. The matter is also before the court on appellant’s petition for rehearing, the response thereto and the reply. On consideration of the foregoing, it is
ORDERED and ADJUDGED, by the Court, that the judgment of the District Court appealed from in this cause is hereby reversed.
The Clerk is directed to promptly issue the court’s mandate.